DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
This action is in response to the Request for Continued Examination filed November 3, 2021.  Claims 1, 5-6, 8, 12, 14-15, 17-23, 25-33 and 35-44 have been amended.  Claims 13, 24 and 34 have been canceled.  Claims 1, 5-6, 8, 12, 14-15, 17-23, 25-33 and 35-44 are pending and have been examined.  This communication is the eleventh (11th) action on the merits.  The Information Disclosure Statement (IDS) filed on November 3, 2021 has been acknowledged.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5-6, 8, 12, 14-15, 17-23, 25-33 and 35-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in 
In claims 1, 19 and 29 the subject matter “using the indication to define a new content feed to be presented to the user, the new content feed excluding the particular content item,” is not supported by the original disclosure.  The specification states that by “storing this information in a database, subsequent content requests can utilize the information to provide the particular content item preferential processing in accordance with the parameters of the content promotion.” [0046].  This does not describe that an indication is used to define a new content feed which excludes the particular content item.  Accordingly, the claim is directed to impermissible new matter.  Claims 5-6, 8, 12, 14-15, 17-18, 39, 42; 20-23, 25-28, 40, 43; and 30-33, 35-38, 41, 44 by being dependents of claims 1, 19 and 29 respectively are also rejected.
In claims 1, 19 and 29 the subject matter “transmitting a third presentation that includes the new content feed,” is not supported by the original disclosure.  The specification states that a “the content items presented in a content feed of a particular user are typically content items generated by other users to whom the particular user is connected or following, or content items that are associated with or related to some other entity.” [0014].  This does not describe that the transmitting of a third presentation that includes the new content feed.  Accordingly the claim is directed to impermissible new matter.  Claims 5-6, 8, 12, 14-15, 17-18, 39, 42; 20-23, 25-28, 40, 
In claims 6, 21 and 31 the subject matter “wherein a value associated with promoting the particular content item is dynamically updatable according to an amount of time for promoting the particular content item,” is not supported by the original disclosure.  The specification states that the “the price-setting module 36 may operate in conjunction with the content promotion module 12 to dynamically derive a price, based on one or more content promotion parameters specified by a user.” [0038].  This does not describe that a value associated with promoting the particular content item is dynamically updatable according to an amount of time for promoting the particular content item.  Accordingly this is impermissible new matter.  
In claims 18, 28 and 38 the subject matter “wherein transmitting the second presentation includes: transmitting a link to the particular content item,” is not supported by the original disclosure.  The specification states that the “notification may include a copy or version of the promoted content, or a link to another web page or user interface via which the promoted content item can be accessed. In particular, the notification or email may provide a link to the user's content feed.” [0016].  This does not describe that a second presentation includes transmitting a link to the particular content item.  Accordingly this is impermissible new matter.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 8, 12, 14-15, 17-23, 25-33 and 35-44 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural 
	Claims 1, 5-6, 8, 12, 14-15, 17-23, 25-33 and 35-44 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1, 5-6, 8, 12, 14-15, 17-23, 25-33 and 35-44 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that set forth abstract ideas are: receiving a first request for a user, the request to include a content feed; defining the content feed to be presented, the content feed including a set of content items to be presented according to a presentation format, wherein the set of content items includes a particular content item that is subject a promotion request; assigning, by a relevance algorithm, a ranking score to the set of content items selecting, from the set of content items, the particular content item for preferential processing based on the ranking score; generating a modified presentation format of the particular content item, the modified presentation format including one or more additional elements; transmitting, via a first communication channel, a first presentation that includes the content feed, wherein the particular content item is configured to be presented according to the modified presentation; transmitting, via a second communication channel, a second presentation that includes the particular content item, wherein the second communication channel is different from the first communication channel; storing an indication of the first presentation, wherein the indication prevents the particular content item from being presented to the user under a same promotion request; using the indication to define a new Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52) because they describe commercial interactions including marketing or sales activities or behaviors, and business relations, as well as managing personal behavior including social activities and following rules or instructions.
	This judicial exception is not integrated into a practical application because when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements provided by the claim are recited at a high level of generality and amounts to describing how to generally “apply” the concept, of facilitating the promotion of content between users, in a computer environment.  In particular, the claim recites the additional elements: a webpage associated with; user interface; which are recited at a high level of generality and are merely the use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea by a generic computer is not a practical application of the abstract idea because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 53-54).
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites additional limitations of an interface including; for a content distribution channel, in the content distribution channel.  Viewing the limitation individually, the generic limitations, referring to a webpage, an user interface, and processor and computer readable medium (claim 19) also, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea at a high-level of generality executing basic computer functions, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.
	Likewise, dependent claims 5-6, 8, 12, 14-15, 17-18, 39 and 42 do not add any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may somewhat narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Claims 19-23, 25-33, 35-38, 40-41 and 43-44 suffer 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 12, 14-15, 17-19, 23, 25-29, 33 and 35-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsen (US Publication 2013/0031487) in view of Karassner (US Publication 2009/0265243).
A.	In regards to Claims 1, 19 and 29, Olsen discloses, a computer implemented method, system and computer program product comprising:
	one or more processors; Olsen [0098];
	and a non-transitory computer-readable medium including instructions; Olsen [0098];
	receiving, a first request for a webpage associated with a user, the request to include a content feed; Olsen [0394: system receives a request from a first user to promote an item shown on a newsfeed of the first user; 0396: web pages may be displayed in a window of an application program such as a web browser executing on the client]; 
	defining the content feed to be presented, the content feed including a set of content items to be presented according to a presentation format, wherein the set of content items includes a particular content item that is subject a promotion request; Olsen [0071: items in 
	assigning, by a relevance algorithm, a ranking score to the set of content items; Olsen [0362: processing can be done on the news feed to figure out which feed tracked updates are the most relevant to the user. One implementation can use an importance weight and level/ranking];
	selecting, from the set of content items, the particular content item for preferential processing based on the ranking score; Olsen [0205: prioritize a display of a feed so that higher rated feed items show up higher on a display];
	generating a modified presentation format of the particular content item, the modified presentation format including one or more additional user interface elements; Olsen [0151: generates the display version of relevant feed tracked updates from stored information (e.g., field change), and adds the feed tracked updates into the feed; 0153: user can access his/her own feed by selecting a particular tab or other object (elements) on a page of an interface; 0388: visual identifier can be anything to identify an item as being a promoted item. For example, the visual identifier can include text, colors, icons, or combinations of these; 0437: various specific implementations may include GUI elements such as floating windows, modal windows, palette or utility windows, pop-up boxes, dialog boxes, frames, list boxes, context menus, sliders, spinners, menu bars, combo boxes, scroll bars, tabs, tree views, grid views, tooltips, balloon help, infobars, links, buttons, icons, and the like];

 first user may be able to promote the item to their own newsfeed. This allows users following the first user to see the promoted item; 0391: when an item has been promoted to a destination newsfeed, a notification may be sent to the author of the item. A notification may or may not be sent to a user of the destination newsfeed. A notification may include an e-mail, text message, instant message, voice call (e.g., automated recording), or combinations of these.]
	transmitting, via a second communication channel, a second presentation that includes the particular content item, wherein the second communication channel is different from the first communication channel; Olsen [0162: second user can access a home page (detail page) of the record (e.g., with a query or by browsing), and the feed can be obtained through a tab, button, or other activation object on the page. The feed can be displayed on the screen or downloaded; 0287: feed tracked update can be published to multiple feeds; 0292: feed tracked update is published in multiple entities to which the user is subscribed
	using the indication to define a new content feed to be presented to the user, the new content feed excluding the particular content item; Olsen [0141: a list of supported events for creating a feed tracked update can be maintained within the database; 0142: database system writes new data to the first record; the new data may include a new value that replaces old data];
and transmitting a third presentation that includes the new content feed.
Olsen [0147: feed tracked update to a feed can include adding events to a table, where a display version of a feed tracked update can be generated dynamically and presented as an information update when a user requests a feed; 0151: creation of the feed for a pull may be a dynamic creation that identifies records being followed by the requesting user, generates the display version of relevant feed tracked updates from stored information, and adds the feed 
	Olsen discloses, storing an indication of the first presentation, Olsen [0302: saving information to feed tracking tables, but does not specifically disclose storing an indication of the first presentation, wherein the indication prevents the particular content item from being presented to the user under a same promotion request; this is disclosed by Karassner [0020: tag includes the identification code for the corresponding record with ad content display page data stored in the system database and a link to a system server-side application; when a viewer requests the designated ad content display page, the tag is activated and links to a system server-side application; a unique identification code is then assigned to the particular viewer/browser which can be created by the correlator code itself, or can be created by the system server-side software application and be retrieved from the system database; correlator code collects additional information from the viewer's browser, including, without limitation, the viewer's operating system and browser type/version, and a list of other content that was already rendered on the page to prevent duplication of the same content on the ad content display page]
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Olsen with the teachings from Karassner with the motivation to provide creation and distribution of advertising, promotional and informational electronic communications regarding products and services via computer and communication networks, and displaying same at desired locations.  Karassner [0004].
B.	In regards to Claims 12, 23 and 33, Olsen discloses, further comprising: determining an engagement level for the particular content item.  Olsen [0027 Ln. 13-14; 0392: tracks date that the promoted item was accessed (e.g., viewed), the identity of the users who accessed the promoted item]
C.	In regards to Claims 14, 25 and 35, Olsen discloses, wherein the particular content item  after feed items have been generated, they can be filtered so that only certain feed items are displayed, which may be tailored to a specific tenant and/or user].
D.	In regards to Claims 15, 26 and 36, Olsen discloses, wherein preferential processing includes an indication that the particular content item has been promoted at least one other time.  Olsen [0392: tracking module may track, for example, a number of times an item is promoted; 0153: feed can be provided as a list, e.g., with an identifier (e.g., a time) or including some or all of the text of the feed tracked update].  
E.	In regards to Claims 17, 27 and 37, Olsen discloses, wherein the particular content item is communicated to one or more other users via one or more additional communication channels.  Olsen [0391: when an item has been promoted to a destination newsfeed, a notification may be sent to the author of the item. A notification may or may not be sent to a user of the destination newsfeed. A notification may include an e-mail, text message, instant message; 0162: second user can access a home page (detail page) of the record (e.g., with a query or by browsing), and the feed can be obtained through a tab, button, or other activation object on the page. The feed can be displayed on the screen or downloaded].
F.	In regards to Claims 18, 28 and 38, Olsen discloses, wherein transmitting the second presentation includes: transmitting a link to the particular content item.  Olsen [0338: user selects a link, or other page item that causes the request to be sent; 0394: the content may include links].  
G.	In regards to Claims 39, 40 and 41, Olsen discloses, presenting the modified format of the particular content item to larger quantity of users than the presentation format of the particular content.  Olsen [0340: feed items with a highest importance level (rank) can be displayed first. The highest importance being determined by one or more criteria; 0420: dialog 
H.	In regards to Claims 42, 43 and 44, Olsen discloses, wherein the particular content item appears at a top of the set of content items of the content feed.  Olsen [0205: identify feed items that are most important as those feed items can be displayed at a top of a list].

Claims 5, 8, 20, 22, 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsen (US Publication 2013/0031487) in view of Karassner (US Publication 2009/0265243) in further view of Reis (US Publication 2012/0158494).
A.	In regards to Claims 5, 20 and 30, Olsen in view of Karassner does not specifically disclose, further comprising: receiving, via an interface, an indication of a duration of time for promoting the content item. This is disclosed by Reis [0062 Ln. 10-12].
	It would have been obvious at the time of the invention for one of ordinary skill in the art to have modified the teachings of Olsen/Karassner with the teachings from Reis with the motivation of providing criteria to filter content promotion and to prevent users from promoting content too often.  Reis [0062].
B.	In regards to Claims 8, 22 and 32, Olsen does not specifically disclose, receiving, via an interface a number of users to whom the particular content item is to be presented in accordance with the promotion request.  This is disclosed by Reis [0062: filtering can be based on criteria that include imposing limits on promoting content, the number of recipients, and so on; 0076].  The motivation for this modification being the same as that stated above in Claim 5.

Claims 6, 21 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsen (US Publication 2013/0031487) in view of Karassner (US Publication 2009/0265243) in further view of Lang (US Publication 2013/0054450).
Claims 6, 21 and 31, Olsen in view of Karassner, disclose a price associated with promoting the content item, but do not specifically disclose, wherein a value associated with promoting the particular content item is dynamically updatable according to an amount of time for promoting the particular content item.  This is disclosed by Lang [0015: calculate a content price for the highlighted or tagged content … e-commerce engine may calculate a fee based on the number of seconds selected. E-commerce engine may calculate content price in real-time and the calculated content price may be displayed to user as content is being selected or highlighted]. 
	It would have been obvious at the time of the invention for one of ordinary skill in the art to have modified the teachings of Olsen/Karassner with the teachings from Lang with the motivation to provide a system executable by a processor that automatically calculate a price for highlighted or tagged content.  Lang [0014].



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive.
A.	Applicant’s arguments regarding the 35 U.S.C. § 112 rejection are moot in light of Applicant’s amendments.  However, upon further consideration, new grounds of rejection are made in view of Applicant’s amendments of claims 1, 19 and 29.
B.	In regards to the 35 U.S.C. § 101 rejection, Applicant requests withdrawal in light of the amendments.  However, the amendments do not overcome the rejection, see the 101 analysis above.
C.	Regarding the 35 U.S.C. § 103 rejection, Applicant’s concerns are for amended claims which have been responded to in response to the pending amended claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).